DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2, “shape comprises” should read “shape .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the "each retro-reflective circular target of the plurality of retro-reflective circular targets comprising: a reflective surface portion ...each reflective surface portion” in lines 4-5, 6, and 13. The relationship between the “each reflective surface portion” in line 13 and the “reflective surface portion” in line 6 is unclear. For examination purposes, Examiner of record takes the “each reflective surface portion” to be -- the each reflective surface portion--.
Claim 1 recites the "each retro-reflective circular target of the plurality of retro-reflective circular targets comprising… a distinct identifiable portion ... each distinct identifiable portion” in lines 4-5, 8, and 15. The relationship between the “each distinct identifiable portion” in line 15 and the “distinct identifiable portion” in line 8 is unclear. For examination purposes, Examiner of record takes the “each distinct identifiable portion” to be --the each distinct identifiable portion--.
Claim 1 recites the "each distinct identifiable portion comprising a contrasting coloured ring” in line 15 and the “each contrasting coloured ring” in line 17. The relationship between the “each contrasting coloured ring” and the “contrasting coloured ring” is unclear. For examination purposes, Examiner of record takes the “each contrasting coloured ring” to be -- the each contrasting coloured ring--.
Claims 3 and 12 recite the "substantially rigid”. It is unclear how the term "substantially” change the limitation “rigid”. For examination purposes, Examiner of record takes this recitation to be the same as “rigid”.
Claim 8 contains the trademark/trade name Mayfield clamp. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a skull clamp and, accordingly, the identification/description is indefinite.
Claim 10 recites the "contrasting coloured ring” in line 6 on page 3. It is unclear whether or not this is the same as the “contrasting coloured ring” in line 4 on page 3. For examination purposes, Examiner of record takes this to be the same.
Claim 10 recites the "providing each retro-reflective circular target of the plurality of retro-reflective circular targets with: a reflective surface portion ...each reflective surface portion” in lines 5-7, p. 2; and line 1, p. 3. The relationship between the “each reflective surface portion” in line 1, p. 3 and the “reflective surface portion” in line 7, p. 2, is unclear. For examination purposes, Examiner of record takes the “each reflective surface portion” to be -- the each reflective surface portion--.
Claim 10 recites the "providing each retro-reflective circular target of the plurality of retro-reflective circular targets with: … a distinct identifiable portion ... each distinct identifiable portion” in lines 5-6, p. 2; line 9, p. 2; and lines 3-4, p. 3. The relationship between the “each distinct identifiable portion” in lines 3-4, p. 3, and the “distinct identifiable portion” in line 9, p. 2, is unclear. For examination purposes, Examiner of record takes the “each distinct identifiable portion” to be --the each distinct identifiable portion--.
Claim 10 recites the "providing each distinct identifiable portion with a contrasting coloured ring” in line 6, p. 3, and the “each contrasting coloured ring” in line 7, p. 3. The relationship between the “each contrasting coloured ring” and the “contrasting coloured ring” is unclear. For examination purposes, Examiner of record takes the “each contrasting coloured ring” to be -- the each contrasting coloured ring--.
Claim 16 recites the "flexible member”. It is unclear whether or not this is the same as the “flexible member” in claim 12. For examination purposes, Examiner of record takes this to be the same.
Claim 19 recites the "providing each retro-reflective circular target of the plurality of retro-reflective circular targets with: a reflective surface portion ...each reflective surface portion” in lines 6-8, p. 4; and lines 15-16, p. 4. The relationship between the “each reflective surface portion” in lines 15-16, p. 4 and the “reflective surface portion” in line 8, p. 4, is unclear. For examination purposes, Examiner of record takes the “each reflective surface portion” to be -- the each reflective surface portion--.
Claim 19 recites the "providing each retro-reflective circular target of the plurality of retro-reflective circular targets with: … a distinct identifiable portion ... each distinct identifiable portion” in lines 6-8, p. 4; line 10, p. 4; and in the last line on p. 4-1st line on p. 5. The relationship between the “each distinct identifiable portion” in in the last line on p. 4-1st line on p. 5, and the “distinct identifiable portion” in line 10, p. 4, is unclear. For examination purposes, Examiner of record takes the “each distinct identifiable portion” to be --the each distinct identifiable portion--.
Claim 19 recites the "providing each distinct identifiable portion with a contrasting coloured ring” in line 3, p. 5, and the “each contrasting coloured ring” in line 4, p. 5. The relationship between the “each contrasting coloured ring” and the “contrasting coloured ring” is unclear. For examination purposes, Examiner of record takes the “each contrasting coloured ring” to be -- the each contrasting coloured ring--.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prokoski (US 20100172567), hereinafter, Prokoski, in view of Marmulla et al. (US 20020183608), hereinafter, Marmulla, Bucholz (US 5871445), hereinafter, Bucholz, and Wendt et al (US 20020082498), hereinafter Wendt.
Regarding claim 1, Prokoski discloses an apparatus (Fig. 2) (“the system” [0521]) for registration in a medical procedure (Fig. 2)(“the system is described as having a specific orientation to the patient. The patient (FIG. 1) 100 lies on table 101 on his back with arms to the sides. Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521]), the apparatus comprising:
a rigid member (101) (“The patient (FIG. 1) 100 lies on table 101” [0521]);
a plurality of markers (111) configured to couple with the rigid member (Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521], Fig. 1), comprising:
a reflective surface portion (“edges that can be clearly seen in all images generated by all imaging modalities used.” [0521]) visible by a camera (401) (4110)(“Additional other imagers 401 may also be positioned to view the same portion of the body.  These may be ... NIR (near infrared), visual, and other imagers" [0525], Fig. 2; “4110 Visual imagers" [0545]) of a tracking system (a system in fig. 2, including a 3D/IR imager 201 and other imagers 401 [0522]; "The automated pressure ulcer management system," “track changes automatically," "tracks changes larger than specified dimensions" [0222]), to enable capture of image data in a tracking space (310) (“the common area 310." [0523]) by the tracking system ("The distribution of fiducials, is chosen such that a sufficient number will be seen in any imagery regardless of the size and positioning of the patient."  [0521]; “Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522]. “IR feature map, skeletonized IR feature map, internal feature map, vein map, artery map for the common area." [0523], Fig. 2); and
a distinct identifiable portion (that of 201)("the instantaneous fields of view of each detector element in the three arrays is generally different" [0109]; Fig. 2) visible by a 3D scanner (201)(2010) of a colour 3D scanner system (201, 501, 641, 711) (“Integrated processing device 501 establishes system clock for synchronizing all image collection, processing, projection, and display. Bidirectional communications 210 provide trigger and synchronization to the 3D/IR imager and receives imagery from that imager. Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522]) to enable capture of 3D scan data in a 3D scanner space (201)(2010) (space of the “imagery from that imager'' [0522], Fig. 2) by the colour 3D scanner system (“color variation." [0221])("3D/IR feature maps and minutiae extracted from a sequence of images of a person are individually pose standardized using three minutiae designated for the particular region, subregion, or local area imaged.  Rhythmic expansion and contraction of the three minutiae relative to their center point reflects respiratory and cardiac cyclic motion which may also be accompanied by cyclic … color variation." [0221]; "3D/IR imager 201… synchronization to the 3D/IR imager and receives imagery from that imager'' [0522], Fig. 2; “2010 3D/IR… imagers” [0545], fig. 11), the 3D scanner space distinct from the tracking space (“Two-dimensional arrays of data values are captured from: infrared, range, and (optionally) visual (color or monochrome) imaging sensors. Each sensor's image may be of a different size and form factor, and each sensor may have a different field of view and different aspect angle to a subject's body.” [0091]; "the instantaneous fields of view of each detector element in the three arrays is generally different" [0109]);
each contrasting coloured marker comprising a contrasting colour distinct from another contrasting coloured marker (“fiducials 111 in the form of rigid elements of varying … colors” [0521], Fig. 1), and
the plurality of reflective markers facilitating stitching individual frames within the colour point cloud and improving accuracy of a 3D scan (“3D/IR imaging scan." [0319]) by the 3D scanner of the colour 3D scanner system (“Fiducials provide continuous verification that all imagery is registered.” [0521]. "Size, shape, and position of fiducials 111 in current IR and Topographic images is compared against the Master fiducial calibration images.  Any deviation produces a change to the calibration transform. Synch/Controller/Processor 501 processes the common area 310 in the current IR and Topographic image fields of view, using the corrected calibration transforms to generate specific displays requested by operator 601 from the list of: IR feature map, skeletonized IR feature map, internal feature map, vein map, artery map for the common area." [0523]).

Prokoski does not teach (1) the plurality of markers comprising a plurality of retro-reflective circular targets;
(2) a connector mechanism configured to couple the rigid member with a reference element having a reference location;
(3) the each reflective surface portion comprising an infrared (IR) retro-reflective center for visibility by the camera of the tracking system,
(4) the each distinct identifiable portion comprising a contrasting coloured ring for enabling image data extraction from a colour point cloud collected by the colour 3D scanner system.
However, regarding features (1) and (4), Marmulla discloses the method and device for instrument, bone segment, tissue and organ navigation, which is analogous art.  Marmulla teaches the plurality of markers (3-D marker 6 (for example: …infrared transmitter, electromagnetic transmitter and/or reflectors 17 for all types of waves, ... infrared,...)." [0022]; 6, 7, Figs. 1-5);
the each distinct identifiable portion comprising a contrasting coloured ring (7’’’, Fig. 5) (“color of surfaces (for example 7)” [0022]) for enabling image data extraction from a colour point cloud (data measured by the “3-D Scanner 5” [0022]-[0023]) collected by the colour 3D scanner system (“geometric figures (7) are connected with the 3-D markers (6) or one or several markers (6) are shaped as geometric figures (7) that can be detected by the 3-D Scanner (5), thereby allowing a determination of the coordinates of the 3-D markers (6) on the display and processing unit (2).” Claim 3; 7’’’, Fig. 5; "The 3-D Scanner 5 … can detect the shape and color of surfaces (for example 7), but not the signals from the 3-D markers 6." [0022]. Therefore, the color of 7 is contrasting with that of markers 6, which is shown as a light-colored ring 7’’’ in Fig. 5).
Therefore, based on Marmulla’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prokoski to have the plurality of markers; and the each distinct identifiable portion comprising a contrasting coloured ring for enabling image data extraction from a colour point cloud collected by the colour 3D scanner system, as taught by Marmulla, in order to facilitate system adjustments and registration by improving the device flexibility for viewing the patient and markers. In the combined invention of Prokoski and Marmulla, each marker is coloured ring.
Regarding feature (2), Prokoski modified by Marmulla further does not teach a connector mechanism configured to couple the rigid member with a reference element having a reference location.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches a connector mechanism (“affixed”) configured to couple the rigid member (306) with a reference element (120) having a reference location (“forehead” Col. 6, l. 12-14; “the patient's head” Col. 6, l. 63- Col. 7, l. 3) (“The use of the forehead shape as a reference point also allows the scanned images from different scanning technologies to be interrelated” Col. 6, l. 12-14. “During surgery, ring 306 is affixed to the reference ring 120 attached to the patient's head and is essentially coplanar with it. Ring 306 includes a plurality of emitters 370 which are preferably positioned 90 degrees apart with the center emitter being located at the anterior of the head. This permits ring 306 to be mounted around the head so that all three emitters are in line of sight with array 300.” Col. 6, l. 63- Col. 7, l. 3; Figs. 3A and 3B).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have a connector mechanism configured to couple the rigid member with a reference element having a reference location, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding features (1) and (3), Prokoski modified by Marmulla and Bucholz further does not teach a plurality of retro-reflective circular targets; the each reflective surface portion comprising an infrared (IR) retro-reflective center for visibility by the camera of the tracking system.
However, Wendt discloses intra-operative image-guided neurosurgery with augmented reality visualization, which is analogous art. Wendt teaches a plurality of retro-reflective circular targets (4-4) (“an attached frame of markers 4-4. The individual markers are retro-reflective discs 4-6” [0041]); 
the each reflective surface portion (4-4) comprising an infrared (IR) (“the infrared wavelength range” [0059]) retro-reflective center (4-6) (7-2) (8-6)(“FIG. 4 shows as an example a photo of a head clamp 4-2 with an attached frame of markers 4-4. The individual markers are retro-reflective discs 4-6, made from 3M's Scotchlite 8710 Silver Transfer Film. A preferred embodiment of the marker set is in form of a bridge as seen in the photo. See FIG. 7.” [0041]) for visibility by the camera of the tracking system (“Camera calibration and camera-patient transformation. FIG. 7 shows a photo of an example of a calibration object that has been used for the calibration of a camera triplet consisting of a stereo pair of video cameras and an attached tracker camera. The markers 7-2 are retro-reflective discs.” [0044]. “FIG. 8 shows an example for a phantom that can be used for pre-determining the transformation. It consists of two sets of markers visible in the MR data set and a set of optical markers visible to the tracker camera…The disc-shaped retro-reflective optical markers 8-6 can be punched out from 3M's Scotchlite 8710 Silver Transfer Film. One tracks the optical markers, and--with the knowledge of the phantom's geometry--determines the 3D locations of the MR markers in the patient coordinate system. One also determines the 3D locations of the MR markers in the MR data set, and calculates the transformation between the two coordinate systems based on the 3D-3D point correspondences.” [0046]; “it includes a tracker camera 3-6 and an infrared illuminator in form of a ring of infrared LEDs 3-8.” [0050]. “The tracker camera can have a larger field of view than the scene cameras, and can work in limited wavelength range (for example, the infrared wavelength range” [0059]. “Tracking systems with large cameras that work with retroreflective markers …are commercially available.” [0061], Fig. 3).
Therefore, based on Wendt’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski, Marmulla, and Bucholz to have each reflective surface portion comprising an infrared (IR) retro-reflective center for visibility by the camera of the tracking system, as taught by Wendt, in order to facilitate registration based on 3D-3D point correspondences (Wendt: [0046]). In the combined invention of Prokoski, Marmulla, Bucholz, and Wendt, the plurality of markers is the plurality of retro-reflective circular targets.
Regarding claim 2, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 1.
While Prokoski teaches multiple markers (111)( “fiducials 111” [0521], Figs. 1-2), Prokoski does not explicitly teach wherein one of: the plurality of markers comprises at least three markers; each marker of the plurality of markers is configured to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; the distinct identifiable portion of each marker of the plurality of markers comprises a distinct colour in relation to another marker of the plurality of markers; the distinct identifiable portion of each marker of the plurality of markers comprises a distinct colour in relation to a colour of the rigid member; and each marker of the plurality of markers comprises a first identifiable shape and a second identifiable shape disposed around the first identifiable shape.
However, Marmulla discloses the method and device for instrument, bone segment, tissue and organ navigation, which is analogous art.  Marmulla teaches wherein one of: 
the plurality of markers comprises at least three markers (Fig. 2); each marker of the plurality of markers is configured to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; the distinct identifiable portion of each marker of the plurality of markers comprises a distinct colour in relation to another marker of the plurality of markers; the distinct identifiable portion of each marker of the plurality of markers comprises a distinct colour in relation to a colour of the rigid member; and each marker of the plurality of markers comprises a first identifiable shape (6) and a second identifiable shape (7) disposed around the first identifiable shape (seen in Fig. 2).
Therefore, based on Marmulla’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prokoski to have the apparatus, wherein one of: the plurality of markers comprises at least three markers; each marker of the plurality of markers is configured to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; the distinct identifiable portion of each marker of the plurality of markers comprises a distinct colour in relation to another marker of the plurality of markers; the distinct identifiable portion of each marker of the plurality of markers comprises a distinct colour in relation to a colour of the rigid member; and each marker of the plurality of markers comprises a first identifiable shape and a second identifiable shape disposed around the first identifiable shape, as taught by Marmulla, in order to facilitate system adjustments and registration by improving the device flexibility for viewing the patient and markers.
Regarding claim 3, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 1.
Prokoski teaches wherein at least one of: the rigid member is substantially rigid (“table 101” [0521]); the rigid member comprises a planar shape (101) (“The patient (FIG. 1) 100 lies on table 101” [0521]); the rigid member is configured to couple with a patient using a medical adhesive; and the rigid member is configured to couple with a flexible member, the flexible member configured to couple with the patient.
Regarding claim 4, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 2.
Prokoski teaches wherein at least one of: the reflective surface portion (“colors that are used to validate the calibration of … IR, visual … sensors” [0521]) comprises the first identifiable shape (“sharply defined edges” [0521]); the distinct identifiable portion comprises the second identifiable shape; and the reflective surface portion comprises a surface (surface of edges of 111) identifiable by the camera (“Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521], Fig. 1).
Regarding claim 5, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 1.
Prokoski modified by Marmulla further does not teach a strap configured to couple the rigid member with a patient.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches a strap configured to couple the rigid member with a patient (“During the preoperative scanning process, when the cross sectional scanned images of the patient's head 394 are created, head 394 is fastened securely in a cushioned cradle 392 with surgical straps (not shown).” Col. 10, l. 45-48).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have a strap configured to couple the rigid member with a patient, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding claim 6, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 5.
Prokoski modified by Marmulla further does not teach that the strap is attachable around a head of the patient.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches that the strap is attachable around a head of the patient (“During the preoperative scanning process, when the cross sectional scanned images of the patient's head 394 are created, head 394 is fastened securely in a cushioned cradle 392 with surgical straps (not shown).” Col. 10, l. 45-48).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the strap that is attachable around a head of the patient, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding claim 7, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 3.
Prokoski modified by Marmulla further does not teach that the flexible member comprises at least one of a bandage and a sticker.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches that the flexible member (“flexible material” Col. 17, l. 10-20) comprises at least one of a bandage and a sticker (“a flexible material is used which fits snugly like an ace wrap bandage.” Col. 17, l. 10-20).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the flexible member that comprises at least one of a bandage and a sticker, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).

Regarding claim 8, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 1.
Prokoski teaches that the reference location comprises a fixed location (“tattooed radiation reference locations” [0471]) in relation to at least one of a Mayfield clamp, a bed, a stretcher; and a portion of a patient (“moves with the patient; providing references” [0471]) (“Given the anatomical links inherent in the 3D/IR feature mapping technology, the projected image can incorporate computed boundaries or exclusion zones established prior to the procedure, as well as indicators not apparent in the IR image such as tattooed radiation reference locations. The projected image breathes and moves with the patient; providing references for procedures such as injections, ultrasound, lymph massage, and cooling therapy,” [0471]).
Regarding claim 9, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the apparatus of claim 1.
Prokoski modified by Marmulla further does not teach that apparatus is at least one of wearable and sterilizable.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches that apparatus is at least one of wearable and sterilizable ("After cap 700 is snugly fit over head 394 and secured with chin strap 702, the surgeon selects at least three (preferably more) grommets 704 which will be used to hold markers 708." Col. 17, l. 24-30; “there are many advantages of using cap 700…”, Col. 18, l. 30-52; Figs. 9-11).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the apparatus that is at least one of wearable and sterilizable, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding claim 10, Prokoski discloses a method (Claims 1-12) of providing an apparatus (Fig. 2) (“the system” [0521]) for registration in a medical procedure (Fig. 2)(“the system is described as having a specific orientation to the patient. The patient (FIG. 1) 100 lies on table 101 on his back with arms to the sides. Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521]), the method comprising: 
providing a rigid member (101) (“The patient (FIG. 1) 100 lies on table 101” [0521]);
providing a plurality of markers (111) configured to couple with the rigid member (“Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521], Fig. 1), providing the plurality of markers comprising providing
a reflective surface portion (“edges that can be clearly seen in all images generated by all imaging modalities used.” [0521]) visible by a camera (401) (4110)(“Additional other imagers 401 may also be positioned to view the same portion of the body.  These may be ... NIR (near infrared), visual, and other imagers" [0525], Fig. 2; “4110 Visual imagers" [0545]) of a tracking system (a system in fig. 2, including a 3D/IR imager 201 and other imagers 401 [0522]; "The automated pressure ulcer management system," “track changes automatically," "tracks changes larger than specified dimensions" [0222]), to enable capture of image data in a tracking space (310) (“the common area 310." [0523]) by the tracking system ("The distribution of fiducials, is chosen such that a sufficient number will be seen in any imagery regardless of the size and positioning of the patient."  [0521]; “Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522]. “IR feature map, skeletonized IR feature map, internal feature map, vein map, artery map for the common area." [0523], Fig. 2); and
a distinct identifiable portion (that of 201)("the instantaneous fields of view of each detector element in the three arrays is generally different" [0109]; Fig. 2) visible by a 3D scanner (201)(2010) of a colour 3D scanner system (201, 501, 641, 711) (“Integrated processing device 501 establishes system clock for synchronizing all image collection, processing, projection, and display. Bidirectional communications 210 provide trigger and synchronization to the 3D/IR imager and receives imagery from that imager. Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522]) to enable capture of 3D scan data in a 3D scanner space (201)(2010) (space of the “imagery from that imager'' [0522], Fig. 2) by the colour 3D scanner system (“color variation." [0221])("3D/IR feature maps and minutiae extracted from a sequence of images of a person are individually pose standardized using three minutiae designated for the particular region, subregion, or local area imaged.  Rhythmic expansion and contraction of the three minutiae relative to their center point reflects respiratory and cardiac cyclic motion which may also be accompanied by cyclic … color variation." [0221]; "3D/IR imager 201… synchronization to the 3D/IR imager and receives imagery from that imager'' [0522], Fig. 2; “2010 3D/IR… imagers” [0545], fig. 11), the 3D scanner space distinct from the tracking space (“Two-dimensional arrays of data values are captured from: infrared, range, and (optionally) visual (color or monochrome) imaging sensors. Each sensor's image may be of a different size and form factor, and each sensor may have a different field of view and different aspect angle to a subject's body.” [0091]; "the instantaneous fields of view of each detector element in the three arrays is generally different" [0109]);
providing each contrasting coloured marker with a contrasting colour distinct from another contrasting coloured marker (“fiducials 111 in the form of rigid elements of varying … colors” [0521], Fig. 1), and
providing the plurality of reflective markers comprising providing the plurality of reflective markers configured to facilitate stitching individual frames within the colour point cloud and improving accuracy of a 3D scan (“3D/IR imaging scan." [0319]) by the 3D scanner of the colour 3D scanner system (“Fiducials provide continuous verification that all imagery is registered.” [0521]. "Size, shape, and position of fiducials 111 in current IR and Topographic images is compared against the Master fiducial calibration images.  Any deviation produces a change to the calibration transform. Synch/Controller/Processor 501 processes the common area 310 in the current IR and Topographic image fields of view, using the corrected calibration transforms to generate specific displays requested by operator 601 from the list of: IR feature map, skeletonized IR feature map, internal feature map, vein map, artery map for the common area." [0523]).

Prokoski does not teach (1) providing the plurality of markers comprising providing a plurality of retro-reflective circular targets;
(2) providing a connector mechanism configured to couple the rigid member with a reference element having a reference location;
(3) providing the each reflective surface portion with an infrared (IR) retro-reflective center for visibility by the camera of the tracking system,
(4) providing the each distinct identifiable portion with a contrasting coloured ring for enabling image data extraction from a colour point cloud collected by the colour 3D scanner system.
However, regarding features (1) and (4), Marmulla discloses the method and device for instrument, bone segment, tissue and organ navigation, which is analogous art.  Marmulla teaches providing the plurality of markers (“3-D marker 6 (for example: …infrared transmitter, electromagnetic transmitter and/or reflectors 17 for all types of waves, ... infrared,...)." [0022]; 6, 7, Figs. 1-5);
providing the each distinct identifiable portion with a contrasting coloured ring (7’’’, Fig. 5) (“color of surfaces (for example 7)” [0022]) for enabling image data extraction from a colour point cloud (data measured by the “3-D Scanner 5” [0022]-[0023]) collected by the colour 3D scanner system (“geometric figures (7) are connected with the 3-D markers (6) or one or several markers (6) are shaped as geometric figures (7) that can be detected by the 3-D Scanner (5), thereby allowing a determination of the coordinates of the 3-D markers (6) on the display and processing unit (2).” Claim 3; 7’’’, Fig. 5; "The 3-D Scanner 5 … can detect the shape and color of surfaces (for example 7), but not the signals from the 3-D markers 6." [0022]. Therefore, the color of 7 is contrasting with that of markers 6, which is shown as a light-colored ring 7’’’ in Fig. 5).
Therefore, based on Marmulla’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prokoski to have the steps of providing the plurality of markers, and providing the each distinct identifiable portion with a contrasting coloured ring for enabling image data extraction from a colour point cloud collected by the colour 3D scanner system, as taught by Marmulla, in order to facilitate system adjustments and registration by improving the device flexibility for viewing the patient and markers. In the combined invention of Prokoski and Marmulla, each marker is coloured ring.
Regarding feature (2), Prokoski modified by Marmulla further does not teach providing a connector mechanism configured to couple the rigid member with a reference element having a reference location.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches providing a connector mechanism (“affixed”) configured to couple the rigid member (306) with a reference element (120) having a reference location (“forehead” Col. 6, l. 12-14; “the patient's head” Col. 6, l. 63- Col. 7, l. 3) (“The use of the forehead shape as a reference point also allows the scanned images from different scanning technologies to be interrelated” Col. 6, l. 12-14. “During surgery, ring 306 is affixed to the reference ring 120 attached to the patient's head and is essentially coplanar with it. Ring 306 includes a plurality of emitters 370 which are preferably positioned 90 degrees apart with the center emitter being located at the anterior of the head. This permits ring 306 to be mounted around the head so that all three emitters are in line of sight with array 300.” Col. 6, l. 63- Col. 7, l. 3; Figs. 3A and 3B).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing a connector mechanism configured to couple the rigid member with a reference element having a reference location, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding features (1) and (3), Prokoski modified by Marmulla and Bucholz further does not teach providing a plurality of retro-reflective circular targets; providing the each reflective surface portion with an infrared (IR) retro-reflective center for visibility by the camera of the tracking system.
However, Wendt discloses intra-operative image-guided neurosurgery with augmented reality visualization, which is analogous art. Wendt teaches providing a plurality of retro-reflective circular targets (4-4) (“an attached frame of markers 4-4. The individual markers are retro-reflective discs 4-6” [0041]); 
 providing each reflective surface portion (“retro-reflective discs” [0041]) with an infrared (IR) (“the infrared wavelength range” [0059]) retro-reflective center (4-6) (7-2) (8-6)(“FIG. 4 shows as an example a photo of a head clamp 4-2 with an attached frame of markers 4-4. The individual markers are retro-reflective discs 4-6, made from 3M's Scotchlite 8710 Silver Transfer Film. A preferred embodiment of the marker set is in form of a bridge as seen in the photo. See FIG. 7.” [0041]) for visibility by the camera of the tracking system (“Camera calibration and camera-patient transformation. FIG. 7 shows a photo of an example of a calibration object that has been used for the calibration of a camera triplet consisting of a stereo pair of video cameras and an attached tracker camera. The markers 7-2 are retro-reflective discs.” [0044]. “FIG. 8 shows an example for a phantom that can be used for pre-determining the transformation. It consists of two sets of markers visible in the MR data set and a set of optical markers visible to the tracker camera…The disc-shaped retro-reflective optical markers 8-6 can be punched out from 3M's Scotchlite 8710 Silver Transfer Film. One tracks the optical markers, and--with the knowledge of the phantom's geometry--determines the 3D locations of the MR markers in the patient coordinate system. One also determines the 3D locations of the MR markers in the MR data set, and calculates the transformation between the two coordinate systems based on the 3D-3D point correspondences.” [0046]; “it includes a tracker camera 3-6 and an infrared illuminator in form of a ring of infrared LEDs 3-8.” [0050]. “The tracker camera can have a larger field of view than the scene cameras, and can work in limited wavelength range (for example, the infrared wavelength range” [0059]. “Tracking systems with large cameras that work with retroreflective markers …are commercially available.” [0061], Fig. 3).
Therefore, based on Wendt’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski, Marmulla, and Bucholz to have the steps of providing a plurality of retro-reflective circular targets; and providing the each reflective surface portion with an infrared (IR) retro-reflective center for visibility by the camera of the tracking system, as taught by Wendt, in order to facilitate registration based on 3D-3D point correspondences (Wendt: [0046]). In the combined invention of Prokoski, Marmulla, Bucholz, and Wendt, the plurality of markers is the plurality of retro-reflective circular targets.
Regarding claim 11, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 10.
While Prokoski teaches multiple markers (111)( “fiducials 111” [0521], Figs. 1-2), Prokoski does not explicitly teach providing the plurality of markers comprises one of: providing the plurality of markers comprising providing at least three markers; providing each marker of the plurality of markers comprising configuring each marker to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising
providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to a colour of the rigid member; and providing each marker of the plurality of markers comprising providing each marker with a first identifiable shape and a second identifiable shape disposed around the first identifiable shape.
However, Marmulla discloses the method and device for instrument, bone segment, tissue and organ navigation, which is analogous art.  Marmulla teaches providing at least three markers (Fig. 2); and providing each marker with a first identifiable shape (6) and a second identifiable shape (7) disposed around the first identifiable shape (seen in Fig. 2).
Therefore, based on Marmulla’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prokoski to have the step of providing the plurality of markers comprises one of: providing the plurality of markers comprising providing at least three markers; providing each marker of the plurality of markers comprising configuring each marker to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to a colour of the rigid member; and providing each marker of the plurality of markers comprising providing each marker with a first identifiable shape and a second identifiable shape disposed around the first identifiable shape, as taught by Marmulla, in order to facilitate system adjustments and registration by improving the device flexibility for viewing the patient and markers.
Regarding claim 12, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 10, wherein Prokoski teaches that providing the rigid member comprises at least one of: providing the rigid member as substantially rigid (“table 101” [0521]); providing the rigid member comprising a planar shape (101) (“The patient (FIG. 1) 100 lies on table 101” [0521]); providing the rigid member as configured to couple with a patient using a medical adhesive; and providing the rigid member as configured to couple with a flexible member, the flexible member configured to couple with a patient.
Regarding claim 13, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 11.
Prokoski teaches that providing the plurality of markers comprises at least one of:
providing the first identifiable shape (“sharply defined edges” [0521]) comprising the reflective surface portion (“colors that are used to validate the calibration of … IR, visual … sensors” [0521]); providing the second identifiable shape comprising the distinct identifiable portion; and providing the reflective surface portion comprising a surface (surface of edges of 111) identifiable by the camera (“Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521], Fig. 1).
Regarding claim 14, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 10.
Prokoski modified by Marmulla further does not teach providing a strap configured to couple the rigid member with a patient.
However, Bucholz discloses the system for indicating the position of a surgical
probe within a head on an image of the head, which is analogous art. Bucholz teaches providing a strap configured to couple the rigid member with a patient (“During the preoperative scanning process, when the cross sectional scanned images of the patient's head 394 are created, head 394 is fastened securely in a cushioned cradle 392 with surgical straps (not shown).” Col. 10, l. 45-48).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing a strap configured to couple the rigid member with a patient, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding claim 15, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 14.
Prokoski modified by Marmulla further does not teach providing the strap as attachable around a head of the patient.
However, Bucholz discloses the system for indicating the position of a surgical
probe within a head on an image of the head, which is analogous art. Bucholz teaches providing the strap as attachable around a head of the patient (“During the preoperative scanning process, when the cross sectional scanned images of the patient's head 394 are created, head 394 is fastened securely in a cushioned cradle 392 with surgical straps (not shown).” Col. 10, l. 45-48).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing the strap as attachable around a head of the patient, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding claim 16, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 12.
Prokoski modified by Marmulla further does not teach that providing the rigid member as configured to couple with a flexible member comprises providing at least one of a bandage and a sticker.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches that providing the rigid member (“grommets” Col. 17, l. 10-20) as configured to couple with a flexible member (“ flexible material” Col. 17, l. 10-20) comprises providing at least one of a bandage and a sticker (“a flexible material is used which fits snugly like an ace wrap bandage.” Col. 17, l. 10-20).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing the rigid member as configured to couple with a flexible member that comprises providing at least one of a bandage and a sticker, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).

Regarding claim 17, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 10.
Prokoski teaches that the reference location comprises a fixed location (“tattooed radiation reference locations” [0471]) in relation to at least one of a Mayfield clamp, a bed, a stretcher; and a portion of a patient (“moves with the patient; providing references” [0471]) (“Given the anatomical links inherent in the 3D/IR feature mapping technology, the projected image can incorporate computed boundaries or exclusion zones established prior to the procedure, as well as indicators not apparent in the IR image such as tattooed radiation reference locations. The projected image breathes and moves with the patient; providing references for procedures such as injections, ultrasound, lymph massage, and cooling therapy,” [0471]).
Prokoski modified by Marmulla further does not teach providing the connector mechanism configured to couple the rigid member with the reference element having the reference location.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches providing the connector mechanism (“affixed”) configured to couple the rigid member (306) with the reference element (120) having the reference location (“forehead” Col. 6, l. 12-14; “the patient's head” Col. 6, l. 63- Col. 7, l. 3) (“The use of the forehead shape as a reference point also allows the scanned images from different scanning technologies to be interrelated” Col. 6, l. 12-14. “During surgery, ring 306 is affixed to the reference ring 120 attached to the patient's head and is essentially coplanar with it. Ring 306 includes a plurality of emitters 370 which are preferably positioned 90 degrees apart with the center emitter being located at the anterior of the head. This permits ring 306 to be mounted around the head so that all three emitters are in line of sight with array 300.” Col. 6, l. 63- Col. 7, l. 3; Figs. 3A and 3B).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing the connector mechanism configured to couple the rigid member with the reference element having the reference location, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images
from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding claim 18, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 10.
Prokoski modified by Marmulla further does not teach that the apparatus is at least one of wearable and sterilizable.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches that apparatus is at least one of wearable and sterilizable ("After cap 700 is snugly fit over head 394 and secured with chin strap 702, the surgeon selects at least three (preferably more) grommets 704 which will be used to hold markers 708." Col. 17, l. 24-30; “there are many advantages of using cap 700…”, Col. 18, l. 30-52; Figs. 9-11).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing the apparatus that is at least one of wearable and sterilizable, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).

Regarding claim 19, Prokoski discloses a method for registration (Claims 1-12) in a medical procedure by way of an apparatus (Fig. 2) (“the system” [0521]) (“The patient (FIG. 1) 100 lies on table 101 on his back with arms to the sides. Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521]), the method comprising: 
providing the apparatus, providing the apparatus comprising:
providing a rigid member (101) (“The patient (FIG. 1) 100 lies on table 101” [0521]);
providing a plurality of markers (111) configured to couple with the rigid member (“Installed into the table are optional fiducials 111 in the form of rigid elements of varying heights, emissivities, and colors that are used to validate the calibration of topographic, IR, visual, and other sensors. The fiducials have sharply defined edges that can be clearly seen in all images generated by all imaging modalities used.” [0521], Fig. 1), providing the plurality of markers comprising providing
a reflective surface portion (“edges that can be clearly seen in all images generated by all imaging modalities used.” [0521]) visible by a camera (401) (4110)(“Additional other imagers 401 may also be positioned to view the same portion of the body.  These may be ... NIR (near infrared), visual, and other imagers" [0525], Fig. 2; “4110 Visual imagers" [0545]) of a tracking system (a system in fig. 2, including a 3D/IR imager 201 and other imagers 401 [0522]; "The automated pressure ulcer management system," “track changes automatically," "tracks changes larger than specified dimensions" [0222]), to enable capture of image data in a tracking space (310) (“the common area 310." [0523]) by the tracking system ("The distribution of fiducials, is chosen such that a sufficient number will be seen in any imagery regardless of the size and positioning of the patient."  [0521]; “Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522]. “IR feature map, skeletonized IR feature map, internal feature map, vein map, artery map for the common area." [0523], Fig. 2); and
a distinct identifiable portion (that of 201)("the instantaneous fields of view of each detector element in the three arrays is generally different" [0109]; Fig. 2) visible by a 3D scanner (201)(2010) of a colour 3D scanner system (201, 501, 641, 711) (“Integrated processing device 501 establishes system clock for synchronizing all image collection, processing, projection, and display. Bidirectional communications 210 provide trigger and synchronization to the 3D/IR imager and receives imagery from that imager. Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522]) to enable capture of 3D scan data in a 3D scanner space (201)(2010) (space of the “imagery from that imager'' [0522], Fig. 2) by the colour 3D scanner system (“color variation." [0221])("3D/IR feature maps and minutiae extracted from a sequence of images of a person are individually pose standardized using three minutiae designated for the particular region, subregion, or local area imaged.  Rhythmic expansion and contraction of the three minutiae relative to their center point reflects respiratory and cardiac cyclic motion which may also be accompanied by cyclic … color variation." [0221]; "3D/IR imager 201… synchronization to the 3D/IR imager and receives imagery from that imager'' [0522], Fig. 2; “2010 3D/IR… imagers” [0545], fig. 11), the 3D scanner space distinct from the tracking space (“Two-dimensional arrays of data values are captured from: infrared, range, and (optionally) visual (color or monochrome) imaging sensors. Each sensor's image may be of a different size and form factor, and each sensor may have a different field of view and different aspect angle to a subject's body.” [0091]; "the instantaneous fields of view of each detector element in the three arrays is generally different" [0109]);
providing each contrasting coloured marker with a contrasting colour distinct from another contrasting coloured marker (“fiducials 111 in the form of rigid elements of varying … colors” [0521], Fig. 1), and
providing the plurality of reflective markers comprising providing the plurality of reflective markers configured to facilitate stitching individual frames within the colour point cloud and improving accuracy of a 3D scan (“3D/IR imaging scan." [0319]) by the 3D scanner of the colour 3D scanner system (“Fiducials provide continuous verification that all imagery is registered.” [0521]. "Size, shape, and position of fiducials 111 in current IR and Topographic images is compared against the Master fiducial calibration images.  Any deviation produces a change to the calibration transform. Synch/Controller/Processor 501 processes the common area 310 in the current IR and Topographic image fields of view, using the corrected calibration transforms to generate specific displays requested by operator 601 from the list of: IR feature map, skeletonized IR feature map, internal feature map, vein map, artery map for the common area." [0523]); and 
capturing the image data in the tracking space by the tracking system (“Bidirectional communications 410 provides trigger and synchronization to the other imagers and receives imagery from them.” [0522], Fig. 2); and 
capturing the 3D scan data in the 3D scanner space by the colour 3D scanner system (“Integrated processing device 501 establishes system clock for synchronizing all image collection, processing, projection, and display. Bidirectional communications 210 provide trigger and synchronization to the 3D/IR imager and receives imagery from that imager.” [0522]).
Prokoski does not teach (1) providing the plurality of markers comprising providing a plurality of retro-reflective circular targets, 
(2) providing a connector mechanism configured to couple the rigid member with a reference element having a reference location;
(3) providing the each reflective surface portion with an infrared (IR) retro-reflective center for visibility by the camera of the tracking system,
(4) providing the each distinct identifiable portion with a contrasting coloured ring for enabling image data extraction from a colour point cloud collected by the colour 3D scanner system.
However, regarding features (1) and (4), Marmulla discloses the method and device for instrument, bone segment, tissue and organ navigation, which is analogous art.  Marmulla teaches providing the plurality of markers (3-D marker 6 (for example: …infrared transmitter, electromagnetic transmitter and/or reflectors 17 for all types of waves, ... infrared,...)." [0022]; 6, 7, Figs. 1-5);
providing the each distinct identifiable portion with a contrasting coloured ring (7’’’, Fig. 5) (“color of surfaces (for example 7)” [0022]) for enabling image data extraction from a colour point cloud (data measured by the “3-D Scanner 5” [0022]-[0023]) collected by the colour 3D scanner system (“geometric figures (7) are connected with the 3-D markers (6) or one or several markers (6) are shaped as geometric figures (7) that can be detected by the 3-D Scanner (5), thereby allowing a determination of the coordinates of the 3-D markers (6) on the display and processing unit (2).” Claim 3; 7’’’, Fig. 5; "The 3-D Scanner 5 … can detect the shape and color of surfaces (for example 7), but not the signals from the 3-D markers 6." [0022]. Therefore, the color of 7 is contrasting with that of markers 6, which is shown as a light-colored ring 7’’’ in Fig. 5).
Therefore, based on Marmulla’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prokoski to have the steps of providing the plurality of markers and providing the each distinct identifiable portion with a contrasting coloured ring for enabling image data extraction from a colour point cloud collected by the colour 3D scanner system, as taught by Marmulla, in order to facilitate system adjustments and registration by improving the device flexibility for viewing the patient and markers. In the combined invention of Prokoski and Marmulla, each marker is coloured ring.
Regarding feature (2), Prokoski modified by Marmulla further does not teach providing a connector mechanism configured to couple the rigid member with a reference element having a reference location.
However, Bucholz discloses the system for indicating the position of a surgical probe within a head on an image of the head, which is analogous art. Bucholz teaches providing a connector mechanism (“affixed”) configured to couple the rigid member (306) with a reference element (120) having a reference location (“forehead” Col. 6, l. 12-14; “the patient's head” Col. 6, l. 63- Col. 7, l. 3) (“The use of the forehead shape as a reference point also allows the scanned images from different scanning technologies to be interrelated” Col. 6, l. 12-14. “During surgery, ring 306 is affixed to the reference ring 120 attached to the patient's head and is essentially coplanar with it. Ring 306 includes a plurality of emitters 370 which are preferably positioned 90 degrees apart with the center emitter being located at the anterior of the head. This permits ring 306 to be mounted around the head so that all three emitters are in line of sight with array 300.” Col. 6, l. 63- Col. 7, l. 3; Figs. 3A and 3B).
Therefore, based on Bucholz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski and Marmulla to have the step of providing a connector mechanism configured to couple the rigid member with a reference element having a reference location, as taught by Bucholz, in order to facilitate registration or tracking to allow the scanned images from different scanning technologies to be interrelated (Bucholz: Col. 6, l. 12-14).
Regarding features (1) and (3), Prokoski modified by Marmulla and Bucholz further does not teach providing a plurality of retro-reflective circular targets; providing the each reflective surface portion with an infrared (IR) retro-reflective center for visibility by the camera of the tracking system.
However, Wendt discloses intra-operative image-guided neurosurgery with augmented reality visualization, which is analogous art. Wendt teaches providing a plurality of retro-reflective circular targets (4-4) (“an attached frame of markers 4-4. The individual markers are retro-reflective discs 4-6” [0041]); 
providing each reflective surface portion (“retro-reflective discs” [0041]) with an infrared (IR) (“the infrared wavelength range” [0059]) retro-reflective center (4-6) (7-2) (8-6)(“FIG. 4 shows as an example a photo of a head clamp 4-2 with an attached frame of markers 4-4. The individual markers are retro-reflective discs 4-6, made from 3M's Scotchlite 8710 Silver Transfer Film. A preferred embodiment of the marker set is in form of a bridge as seen in the photo. See FIG. 7.” [0041]) for visibility by the camera of the tracking system (“Camera calibration and camera-patient transformation. FIG. 7 shows a photo of an example of a calibration object that has been used for the calibration of a camera triplet consisting of a stereo pair of video cameras and an attached tracker camera. The markers 7-2 are retro-reflective discs.” [0044]. “FIG. 8 shows an example for a phantom that can be used for pre-determining the transformation. It consists of two sets of markers visible in the MR data set and a set of optical markers visible to the tracker camera…The disc-shaped retro-reflective optical markers 8-6 can be punched out from 3M's Scotchlite 8710 Silver Transfer Film. One tracks the optical markers, and--with the knowledge of the phantom's geometry--determines the 3D locations of the MR markers in the patient coordinate system. One also determines the 3D locations of the MR markers in the MR data set, and calculates the transformation between the two coordinate systems based on the 3D-3D point correspondences.” [0046]; “it includes a tracker camera 3-6 and an infrared illuminator in form of a ring of infrared LEDs 3-8.” [0050]. “The tracker camera can have a larger field of view than the scene cameras, and can work in limited wavelength range (for example, the infrared wavelength range” [0059]. “Tracking systems with large cameras that work with retroreflective markers …are commercially available.” [0061], Fig. 3).
Therefore, based on Wendt’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Prokoski, Marmulla, and Bucholz to have the steps of providing a plurality of retro-reflective circular targets; and providing the each reflective surface portion with an infrared (IR) retro-reflective center for visibility by the camera of the tracking system, as taught by Wendt, in order to facilitate registration based on 3D-3D point correspondences (Wendt: [0046]). In the combined invention of Prokoski, Marmulla, Bucholz, and Wendt, the plurality of markers is the plurality of retro-reflective circular targets.

Regarding claim 20, Prokoski modified by Marmulla, Bucholz, and Wendt teaches the method of claim 19.
While Prokoski teaches multiple markers (111)( “fiducials 111” [0521], Figs. 1-2), Prokoski does not explicitly teach providing the plurality of markers comprises one of: providing the plurality of markers comprising providing at least three markers; providing each marker of the plurality of markers comprising configuring each marker to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising
providing the distinct identifiable portion of each marker of the plurality of markers
with a distinct colour in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to a colour of the rigid member; and providing each marker of the plurality of markers comprising providing each marker with a first identifiable shape and a second identifiable shape disposed around the first identifiable shape.
However, Marmulla discloses the method and device for instrument, bone segment, tissue and organ navigation, which is analogous art. Marmulla teaches providing at least three markers (Fig. 2); and providing each marker with a first identifiable shape (6) and a second identifiable shape (7) disposed around the first identifiable shape (seen in Fig. 2).
Therefore, based on Marmulla’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prokoski to have the step of providing the plurality of markers comprises one of: providing the plurality of markers comprising providing at least three markers; providing each marker of the plurality of markers comprising configuring each marker to couple with the rigid member at a unique distance in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to another marker of the plurality of markers; providing each marker of the plurality of markers comprising providing the distinct identifiable portion of each marker of the plurality of markers with a distinct colour in relation to a colour of the rigid member; and providing each marker of the plurality of markers comprising providing each marker with a first identifiable shape and a second identifiable shape disposed around the first identifiable shape, as taught by Marmulla, in order to facilitate system adjustments and registration by improving the device flexibility for viewing the patient and markers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793   


/YI-SHAN YANG/Primary Examiner, Art Unit 3793